POLLEY, P. J.
(dissenting). I am not able to agree with the conclusion reached by the majority of the court. In the first place this is not a suit for rescission at all. The property that had been traded to defendant by plaintiff had been sold almost immediately after delivery, and rescission was impossible, and the suit was brought to' recover the value of such property. Plaintiff testified that defendant agreed to make certain repairs on the tractors and plows, and that he relied on such agreement when he entered into the agreement, but that such repairs were never made, and that it was because of this fact that he did not pay the $330. This presented an issue of fact that should have been submitted to the jury and it was reversible to direct a verdict for defendant.